Exhibit 10.1






SERVICES AGREEMENT




THIS AGREEMENT is made and entered by and between: Encorium Group, (the
“Client”) with offices at One Glenhardie Corporate Center, 1275 Drummers Lane,
Suite 100Wayne, PA 19087 and Penn Valley Management Group, LLC (the “Service
Provider”), with offices at 435 Devon Park Drive, Building 700, Wayne, PA 19087.

WHEREAS, the Service Provider has expertise in particular areas relevant to the
Client’s business initiatives with respect to financial and business matters,
including strategic business planning and positioning, corporate and capital
development, and other matters of business and financial nature.

WHEREAS, the Service Provider desires to provide the Client with services that
draw upon such expertise; and

WHEREAS, the Client desires to engage the Service Provider that draw upon the
Service Provider’s expertise as defined in this Agreement;

NOW THEREFORE, in consideration of the mutual promises and terms herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged; and intending to be legally bound
hereby, the parties hereto agree as follows:



I. Scope of Services




The Service Provider agrees to provide to the Client under the terms and
conditions of this Agreement the services (the "Services" and/ or “Work
Product”) more fully described in Addendum No. 1 to this Agreement. Any
additional work contracted for outside the scope of the original scope of this
Agreement will be set forth in a separate Addendum to the Agreement to be
executed by the respective parties prior to the commencement of such additional
services.

Such Services shall be performed with the authorization of, and under the
direction of, authorized representatives of the Client.

The Service Provider is not, nor shall it be deemed to be at any time during the
term of this Agreement, an employee of Client. Its status and relationship with
Client shall be that of an independent contractor. Nothing herein shall create,
expressly or by implication, a partnership, joint venture or other association
between Client and Service Provider.



II. Term, Termination and Cancellation




Client or Service Provider may, at any time, terminate this Agreement, effective
upon the receipt by the non-terminating party of written notice 30 days prior to
the intended termination date. In the event of termination, neither party shall
be subject to liability under this Agreement; except that Client shall pay the
Service Provider for Services rendered and expenses incurred up to and including
the date of termination. Upon termination of this Agreement, the parties shall
promptly return to each other all written matter of any type which may contain
Confidential Information, as defined in Section IV hereof, and any equipment
belonging to one party which may have been provided by that party to the other
during the term of the Agreement.

As distinct from termination, Client may at any time cancel the performance of
all or any portion of the Services to be provided under any Addendum upon
written notice to the Service Provider stating Client’s intention to cancel and
specifying the portion of the Services to be canceled and the date upon which
such

--------------------------------------------------------------------------------

cancellation shall be effective. In the event of such cancellation, Client shall
pay Service Provider for Services rendered and expenses incurred up to and
including the date of cancellation of such Services.



III. Compensation




As consideration for the Service Provider’s services, Client shall make timely
payment to the Service Provider for fees related to such services upon
presentation of monthly invoices. The fees for this engagement are set forth in
Addendum No. 1 to this Agreement.

Any changes to the scope of Services outlined herein and in the Addendum hereto,
may result in adjustments to these fees. Any changes to the scope of, and fees
associated with, the Services will be set forth in writing and authorized by the
appropriate representatives of each party.



IV. Confidential Information




The Service Provider shall not disclose, copy or distribute, or use for its own
benefit or for the benefit of any third party, any Confidential Information to
any third party except with the expressed written consent of the Client. Nor
shall the Service Provider use such Confidential Information for his own benefit
or for the benefit of any third party. “Confidential Information” shall mean
written, documentary, or oral information of any kind, including but not limited
to information of business, planning, marketing or technical nature, and models,
tools, hardware and software disclosed by the Client to the Service Provider and
marked at the time of such disclosure “confidential” or “proprietary.”
“Confidential Information” shall not include, and the Service Provider shall
have no obligations concerning disclosure of information which: (a) is generally
available or known to the public (b) was known by the Service Provider previous
to this Agreement; (c) was developed by the Service Provider independently of
this Agreement; or (d) was disclosed to the Service Provider by a third party
under no obligation of confidentiality to Client. Upon the expiration or
termination of the Agreement for any reason, the Service Provider, upon request,
shall return to the Client any and all Confidential Information received in the
course of the performance of obligations under this Agreement.

Upon completion of the specified deliverables stipulated by any Addendum of this
Agreement, the Client shall legally be entitled to and maintain ownership of any
materials, computer programs, files, work papers, work product, technical code
and specifications, site domain registration. The Service Provider will be
required to immediately submit any or all of these items to the Client upon
request.

2

--------------------------------------------------------------------------------



V. Severability




If any provision of this Agreement or the application thereof, shall, for any
reason and to any extent, be invalid, unenforceable, the remainder of this
Agreement and application of such provisions to other persons or circumstances
shall not be affected thereby, but rather shall be enforceable to the maximum
extent permissible under applicable law.

The failure of either party to enforce any condition, right, or covenant of the
Agreement at any time shall not be construed as a waiver of such condition,
right or covenant, nor shall said party forfeit any rights to future enforcement
of the terms of this Agreement.



VI. Miscellaneous




This Agreement and the Addendum (s) hereto contain the entire understanding of
the parties with respect to the matter contained herein. There are no promises,
covenants or undertakings other than those expressly set forth herein and this
Agreement merges all prior writings, discussions and understandings.

This Agreement shall be governed by and construed in accordance with the laws of
the State in which the Client is incorporated without regard to its conflict of
laws rules.



VII. Client Representatives




Client Representatives authorized to direct the Service Provider in the
performance of assignments are identified below as:

Dr. Kai E. Lindevall MD, PhD, Chief Executive Officer



VIII. Delivery of Product or Services




Assignments completed by the Service Provider shall be delivered to the Client
representatives identified below:



  Same individuals as noted in Section VII above.




3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to become
effective as of the date set forth below.



  Signed:






  /s/ Philip L. Calamia
Philip L. Calamia






  Partner






  Date: May 8, 2008






  /s/ Christopher F. Meshginpoosh
Director and Audit Committee Chair






  Date: April 22, 2008




4

--------------------------------------------------------------------------------



Professional Services Agreement




Addendum No. 1 – Summary of Services and Related Fees

Overview of Project Scope

1. Financial and Operational Management Services

PVG has been retained by Encorium Group to provide interim Chief Financial
Officer Services until such time the Company retains a permanent CFO. Our
understanding is that we will collaborate with Mr. Larry Hoffman, outgoing CFO,
on a transition plan and with the Encorium Management Team under the leadership
and direction of Dr. Kai E. Lindevall MD, PhD, Chief Executive Officer.

The duties and responsibilities include but are not limited to the following:

·     Interface with Encorium Management Team in the capacity of Chief Financial
Officer  ·     Supervise finance and accounting staff as agreed and deemed
appropriate by Management  ·     Direct the reporting requirements of the
business (internal and external)  ·     Negotiate contracts with customers  ·  
  In collaboration with Management, facilitate the preparation for any Board
meetings  ·     Attend and participate in Management Meetings and Board
Meetings, if any  ·     Work with Management to identify process improvements
and assist in their implementation 


Philip L. Calamia, Partner of the Financial & Operational Management Services
Practice at PVG, will serve as the Partner- in- Charge of this engagement and
will serve as interim CFO for the duration of this engagement. He will have
responsibility and direct involvement for the engagement.



  2. Capital Development Services




Encorium may also retain Penn Valley Group to find and source capital for
future, potential capital transactions. PVG will collaborate with Encorium
Management to understand and define the requirements for the engagement. PVG’s
role may include efforts directly but not limited to:

 * Define and Affirm Corporate Objectives and Priorities
 * Define the Key Milestones of the Fundraising Process
 * Appropriately Size the Amount and Type of Financing Required
 * Assess and Qualify Funding Sources
 * Structure and Negotiate Preliminary Valuation and Terms and Conditions
 * Create Competitive Tension in the Process
 * Coordinate the Due Diligence Process
 * Finalize the Definitive Terms and Documentation
 * Support Post-closing Administration



Fee and Expenses




1.      The fee for the aforementioned services related to the Financial and
Operational Management Services will be $2,500/ per day for Mr. Calamia.   2.   
  The fee for the aforementioned services related to the Capital Development
Services will be determined at a later date once the parties agree on scope of
assignment and timing for execution.  

5

--------------------------------------------------------------------------------

Generally, the fee structure would be a monthly retainer, plus a success fee at
closing of the financing.

The fees will be billed bi-monthly, on or around the 15th and 31st of each month
for the previous period.

All invoices are due upon receipt. All customary out-of-pocket expenses related
to travel or entertainment would be reimbursed at 100% based on the presentation
of appropriate documentation. Any individual expense over $25 would need to be
approved in advance by the Company.



  Signed:






  /s/ Philip L. Calamia
Philip L. Calamia






  Partner






  Date: May 8, 2008






  /s/ Christopher F. Meshginpoosh
Director and Audit Committee Chair






  Date: April 22, 2008




6

--------------------------------------------------------------------------------